Opinion

PER CURIAM.
The defendant, Charles Coleman, was convicted, after a jury trial, of burglary in the first degree in violation of General Statutes § 53a-101 (a) (2), burglary in the second degree in violation of General Statutes § 53a-102 (a), sexual assault in the first degree in violation of General Statutes (Rev. to 1985) § 53a-70 (a), and unlawful restraint in the first degree in violation of General Statutes (Rev. to 1985) § 53a-95. The Appellate Court originally reversed the judgment of conviction for what it perceived to be an evidentiary error by the trial court; State v. Coleman, 42 Conn. App. 78, 80, 679 A.2d 950 (1996); and, on a certified appeal from that judgment, we reversed the judgment of the Appellate Court and remanded the case to that court for consideration of the defendant’s remaining claims. State v. Coleman, 241 Conn. 784, 792, 699 A.2d 91 (1997).
Following our remand, the Appellate Court reversed the trial court’s judgment only as to the conviction of *251burglary in the second degree, and affirmed the judgment in all other respects. State v. Coleman, 48 Conn. App. 260, 274, 709 A.2d 590 (1998). We then granted the defendant’s certification to appeal from the judgment of the Appellate Court, limited to the following two issues: “1. Should this court review the defendant’s challenge to the trial court’s instructions that ‘the law is made to protect society and innocent persons, and not to protect guilty ones?’ ” and “2. If the answer to the first question is yes, did the instructions violate the defendant’s federal or state constitutional rights to have the jury adequately instructed regarding the presumption of innocence and the concept of reasonable doubt?” State v. Coleman, 245 Conn. 907, 718 A.2d 15 (1998). This certified appeal followed.
This case is controlled by our recently issued decision in State v. Schiappa, 248 Conn. 132, 167-77, 728 A.2d 466 (1999). In that case, we considered and rejected claims essentially identical to those presented by the certified questions in the present appeal.
The judgment of the Appellate Court is affirmed.